—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered August 2, 1999, convicting him of burglary in the second degree, grand larceny in the fourth degree, and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The Supreme Court’s Sandoval ruling (see, People v Sandoval, 34 NY2d 371) was a provident exercise of discretion. The defendant’s prior convictions were relevant on the issue of his credibility, since they demonstrated his willingness to place his interests above those of society (see, People v Pavao, 59 NY2d 282, 292).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. Bracken, P. J., Altman, Goldstein and McGinity, JJ., concur.